 Case 1:20-cv-00229-HYJ-RSK ECF No. 6, PageID.31 Filed 03/25/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

HERITAGE GUITAR, INC.,                            Case No. 20-cv-229

        Plaintiff,                                Honorable Janet T. Neff

v.                                                Magistrate Judge Ray Kent

GIBSON BRANDS, INC.,

        Defendant.


     PLAINTIFF’S MOTION FOR ORDER THAT ITS COMPLAINT MAY BE FILED IN
      THE PUBLIC RECORD WITHOUT REDACTIONS OR, ALTERNATIVELY, FOR
                  LEAVE TO FILE ITS COMPLAINT UNDER SEAL

        NOW COMES Plaintiff, Heritage Guitar, Inc., by and through its attorneys, VARNUM

LLP, and moves for an order granting permission to Plaintiff to file its previously-filed redacted

Complaint in the public record without redactions or, alternatively, for leave to file its Complaint

under seal. This Motion is made pursuant to Fed. R. Civ. P. 5.2 and Western District of

Michigan Local Rule 10.6.

        In accordance with Local Rule 7.1(d), on March 16, 2020, Plaintiff's counsel sought

concurrence of Defendant’s counsel, which was not granted.

        WHEREFORE, Plaintiff respectfully requests that this Court grant its motion allowing

Plaintiff to file its previously-filed redacted Complaint in the public record without redaction.

Alternatively, Plaintiff seeks leave to file its Complaint under seal with the Court.
 Case 1:20-cv-00229-HYJ-RSK ECF No. 6, PageID.32 Filed 03/25/20 Page 2 of 2




                             Respectfully submitted,

                             VARNUM
                             Attorneys for Plaintiffs


Dated: March 25, 2020        By:  /s/ Bryan R. Walters
                                    Bryan R. Walters (P58050)
                             Business Address, Telephone, and E-mail:
                                    P.O. Box 352
                                    Grand Rapids, MI 49501-0352
                                    616/336-6000
                                    brwalters@varnumlaw.com

                             and

                             Mark G. Matuschak
                             Vinita Ferrera
                             Allyson Slater
                             WILMER CUTLER PICKERING HALE AND DORR LLP
                             60 State Street
                             Boston, MA 02109
                             (617) 526-6559 (t)
                             (617) 526-5000 (f)
                             Mark.matuschak@wilmerhale.com

                             Jared D. Hoffman
                             WILMER CUTLER PICKERING HALE AND DORR LLP
                             7 World Trade Center
                             250 Greenwich Street
                             New York, NY 10007




                                        2
